--------------------------------------------------------------------------------


Gross Overriding Royalty Agreement

THIS AGREEMENT is made as of June 30, 2013.

Between:

     BLUE TAP RESOURCES INC., a body corporate, having a place of business in
the City of Calgary, in the Province of Alberta (hereinafter called “Blue Tap”)

- and -

     VINCENT MURPHY, an individual residing in the City of Calgary, in the
Province of Alberta (hereinafter called “Murphy”)

     WHEREAS Blue Tap holds a 100% working interest in the Royalty Lands (as
defined herein);

     AND WHEREAS in consideration of Murphy providing certain services to, and
assisting Blue Tap with, the acquisition of the Royalty Lands from Saccharum
Energy Corp. et al, Blue Tap has agreed to reserve and grant Murphy a gross
overriding royalty on the terms and conditions set forth herein;

     NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the
premises and the mutual covenants and agreements herein contained and for other
good and valuable consideration expressly acknowledged by the Parties, it is
agreed by the Parties as follows:

1. DEFINITIONS

In this Agreement, including the schedule attached and the Royalty Procedure,
unless the context otherwise requires, the following words and phrases shall
have the meanings set forth below:

  a)

“Agreement” means this Gross Overriding Royalty Agreement;

        b)

"Effective Date" means June 30, 2013;

        c)

"Fees" means the gross revenues or receipts generated by all Royalty Substances.
In the event of a non-arm’s length arrangement for fluid disposal or injection,
the Fees will be calculated as if the arrangement with respect to the Royalty
Substances was an arm’s-length arrangement in the ordinary course of business;

        d)

"Parties" means the parties to this Agreement, and "Party" means each of them;

        e)

"Royalty" means a 3% non-convertible gross overriding royalty based on the Fees
reserved and granted to Murphy by Blue Tap out of Blue Tap's interest in the
Royalty Lands;

        f)

"Royalty Determination Point" means, as the context requires, (a) the last point
at which Royalty Substances are or can be measured prior to, as applicable,
being injected, disposed, separated, treated or otherwise enhanced for sale at
or from a Royalty Well or (b) the first point at which Royalty Substances are or
can be metered, measured or allocated downstream of the wellhead after, as
applicable (i) any treatment of crude oil for the separation, removal and
disposal of basic sediment and water; (ii) any extraction of liquid hydrocarbons
from natural gas at the wellhead and any wellsite separation, removal and
disposal of basic sediment and water from those liquid hydrocarbons; and (iii)
any wellsite dehydration of natural gas;


--------------------------------------------------------------------------------


  g)

"Royalty Lands" means the lands and interests set forth in Schedule A attached;

        h)

"Royalty Procedure" means the CAPL 1997 Overriding Royalty Procedure, with the
rates, elections and amendments as shown on Schedule A attached hereto or as
otherwise indicated herein;

        i)

"Royalty Substances" means, the volume of all fluids produced, injected or
disposed from or into the Royalty Lands and any fluids which are separated,
treated or otherwise enhanced for sale on the Royalty Lands commencing as of the
Effective Date;

        j)

"Royalty Well" means any and all well or wells, and/or facility or facilities
(whether presently or subsequently) located on the Royalty Lands or may be
allocated to the Royalty Lands pursuant to a pooling, unitization or other
arrangement from which any Royalty Substances are produced, injected, disposed,
separated, treated or otherwise enhanced for sale; and

        k)

"Title Documents" means the documents of title relating to the Royalty Lands and
all renewals, extensions, continuations or documents of title issued in
substitution or by selection.


2.

SCHEDULES

   

Schedule A is attached hereto and incorporated into this Agreement.

    3.

ROYALTY

   

As of the Effective Date, Blue Tap hereby grants and reserves the Royalty to
Murphy.

    4.

ROYALTY PROCEDURE

   

The Royalty Procedure is incorporated by reference into this Agreement. Any
provisions in the Royalty Procedure which reference or relate to "production"
(including "produce", "produced", "producing" or other variations) shall be,
given the nature of the Royalty and as the context requires, deemed amended to
also include mutatis mutandis, "injection, disposal, separated, treated and/or
otherwise enhanced" (including, without limitation "inject", "injected",
"dispose", "disposed", "separate", "separation", "treat", "treatment",
"enhance", "enhancement" or other variations). As used herein and in the Royalty
Procedure, Petroleum Substances shall be deemed to also include Royalty
Substances (as defined herein) and vice versa, as the context requires.

    5.

ADDRESSES FOR NOTICES

The address for service of notices hereunder of each of the parties shall be as
follows:

  Blue Tap Resources Inc. Vincent Murphy   3031 - 36th Street SW 3031 - 36th
Street SW   Calgary, AB T3E 3A2 Calgary, AB T3E 3A2   Attention: Alex Walsh  


--------------------------------------------------------------------------------


6. GENERAL


  a)

The terms of this Agreement express and constitute the entire agreement between
the Parties with respect to the Royalty and no implied covenant or liability of
any kind is created or shall arise by reason of these presents or anything in
this Agreement contained.

          b)

This Agreement and all terms and provisions herein contained shall be of the
same force and effect as covenants annexed to and running with the Royalty Lands
and shall be binding upon the estates created hereby.

          c)

Notwithstanding anything else contained to the contrary herein or in the
Schedules attached hereto, this Agreement shall be interpreted and construed in
accordance with the laws of Alberta. Each Party hereby irrevocably attorns, for
all purposes hereunder, to the jurisdiction of the courts of the Province of
Alberta and all courts of appeal therefrom.

          d)

Pursuant to Section 7 of the Limitations Act (Alberta), R.S.A. 2000 c. L-12, as
amended, the Parties expressly agree that the two (2) year period for seeking a
remedial order under section 3(1)(a) of the Act shall be extended to:

          (i)

for claims disclosed by an audit, two (2) years after the last day this
Agreement permits that audit to be performed; or

          (ii)

for all other claims, four (4) years.

          e)

Whenever the singular, masculine or neuter is used in this Agreement, the same
shall be construed as meaning plural or feminine or body politic or corporate or
vice versa, as the context so requires.

          f)

If any provision of this Agreement is wholly or partially unenforceable for any
reason, such enforceability shall not affect the enforceability of the balance
of this Agreement. Furthermore, in such event, the Parties shall jointly seek an
arrangement having a legal and economic effect which will be as similar as
possible to any such invalid and unenforceable provision of this Agreement.

          g)

Unless specifically provided for in this Agreement, no failure or delay by a
Party to exercise any of its rights, powers or privileges under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other further exercise thereof or the exercise of any
right, power or privilege hereunder.

          h)

This Agreement may be executed in counterpart and once executed by all Parties,
all counterpart execution pages together with this Agreement shall constitute a
valid and binding Agreement.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.

BLUE TAP RESOURCES INC. VINCENT MURPHY     Per:/s/Vincent Murphy :/s/Vincent
Murphy

Vincent Murphy, President

Vincent Murphy       Witness       /s/Ross Drysdale   Ross Drysdale


--------------------------------------------------------------------------------


Schedule A   ATTACHED TO A GROSS OVERRIDING ROYALTY AGREEMENT Dated Effective
June 30, 2013  

Royalty Lands -27-055-24-W4M-100% Working Interest

1997 CAPL OVERRIDING ROYALTY PROCEDURE ELECTIONS:

1. Subclause 1.01(b): Definitions, Effective Date: June 30, 2013       2.
Subclause 2.01 A: Qualification of Overriding Royalty

(a)        for crude oil:        3%

(b) for all other Petroleum Substances, Alternate 1 will apply

Alternate 1:           3%

3. Clause 2.04: Royalty Payor’s Allowed Deductions If Overriding Royalty Not    
Taken In Kind

Subclause B:      Alternate(s):   1 only

4. Clause 2.08: Royalty Owner’s Rights Upon Surrender

will X / will not ___ apply herein

--------------------------------------------------------------------------------